Citation Nr: 1200785	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  05-28 106	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left knee disability, including as secondary to service-connected status post osteotomies involving the first and second metatarsals, right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from April 1977 to April 1981.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The RO in Providence, Rhode Island certified this claim to the Board for appellate review.  

In November 2007 and July 2010, the Board remanded this claim to the RO via the Appeals Management Center in Washington, D.C.   


FINDING OF FACT

A left knee disability is related to the Veteran's service-connected status post osteotomies involving the first and second metatarsals, right foot, and associated left foot disability.


CONCLUSION OF LAW

A left knee disability is proximately due to or the result of service-connected status post osteotomies involving the first and second metatarsals, right foot, and associated left foot disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran VCAA notice on his claim by letters dated February 2005, March 2006 and August 2008.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent two of the notice letters after the RO initially decided the Veteran's claim; they are thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in September 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file the evidence the Veteran identified as being pertinent to his appeal, including service and post-service treatment records and records from the Social Security Administration (SSA).  The RO also afforded the Veteran a VA examination and obtained an addendum opinion in support of the Veteran's claim.      

II.  Analysis

The Veteran contends that he is entitled to service connection for arthritis of the left knee on a secondary basis, as due to his service-connected right foot disability.  In written statements submitted during the course of this appeal, including in November 2004, November 2005, June 2006, May 2007 and November 2011, he and his representative assert that the Veteran developed his left knee disability after adjusting his body and compensating for numerous right foot surgeries he underwent throughout the years.  He contends that the development of this disability corresponds with the overall deterioration of his body from the surgeries, which resulted in years of abnormal weight bearing.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.  
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may be presumed for certain medical conditions, including arthritis, if it is shown that a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, the condition manifested to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Post-service medical documents conflict regarding whether the Veteran currently has a left knee disability.  According to a report of VA examination conducted in November 2010 and a January 2011 addendum opinion written by the same examiner who conducted the November 2010 examination, the Veteran does not have a left knee disability.  According to outpatient treatment records dated since 2005, including x-rays of the left knee, he has a left knee disability diagnosed as osteoarthritis and degenerative joint disease.   

The Board finds the latter evidence of a current left knee disability more probative because, unlike the VA examination report and addendum opinion, testing supports the diagnoses.  Moreover, during the November 2010 examination, the examiner did not review the claims file and characterized the examination as normal.  The RO thus returned the claims file to the examiner for review.  In his addendum opinion, the examiner indicated that he undertook such a review, but again concluded that the Veteran had no left knee disability.  He did not address the outpatient treatment records showing otherwise, which suggests that, contrary to his word, he did not review the claims file.  

In addition, the examiner based his conclusion on the fact that, although the Veteran reported that he occasionally experienced discomfort in the left knee, on that day, he exhibited no functional impairment.  This does not mean that the Veteran does not have a left knee disability.  A claimant might very well have arthritis that is not causing any functional impairment.  The matter of whether a particular disability is functionally impairing is pertinent when an adjudicator is considering the rating to assign a disability.    

Given that the Veteran has a left knee disability diagnosed as osteoarthritis and degenerative joint disease (supported by x-rays), the question becomes whether this disability is related to the Veteran's active service or to his service-connected right foot disability, as alleged, or whether it manifested to a compensable degree within a year of his discharge from active service.  

According to the Veteran's service treatment records, during service, the Veteran did not report any left knee complaints and no medical professional diagnosed a left knee disability.  As alleged, however, beginning in service and continuing thereafter, the Veteran received treatment, including multiple unsuccessful surgeries, for right foot complaints.  The RO granted the Veteran service connection for a right foot disability in March 1989 and, since then, has increased the initial 10 percent rating assigned that disability to 30 percent and granted the Veteran service connection for a left foot disability secondary to the right foot disability.  

The medical record is voluminous in this case, establishing that, since service, the Veteran has received a significant amount of treatment, including surgery, for his right and left feet with no relief.  During treatment visits, physicians noted abnormal weight bearing and gait disturbances and imbalances and prescribed ambulatory aids and orthotics.  

In 2003, decades after service, the Veteran first reported left knee complaints.  In July 2003, x-rays revealed, in pertinent part, minimal degenerative changes involving the left knee.  Thereafter, in 2005 and 2006, physicians diagnosed osteoarthritis and degenerative joint disease (x-rays taken in September 2005 confirmed the latter) and noted that the Veteran's left knee disability was worsening.  In May 2006, due to knee pain, a physician referred the Veteran to podiatry to consider orthotics.  

One medical professional, the previously noted VA examiner, has addressed the Veteran's left knee on examination.  In November 2010, he acknowledged the Veteran's complaints of discomfort on prolonged standing, but noted a normal examination.  In January 2011, after reportedly reviewing the claims file, he issued an addendum opinion, which succinctly indicated without rationale that the Veteran had a left knee disability that was at least as likely as not secondary to his foot conditions.  Based on seemingly conflicting opinions, the RO returned the case to the examiner for another addendum opinion.  The examiner provided this opinion in July 2011.  He indicated that, although the Veteran reported occasional left knee discomfort in November 2010, at that time, there was were no evident abnormalities or functional impairment.  

Clearly these opinions, all provided by the same examiner, appear conflicting.  However, considering them collectively and with all of the other evidence of record, they are sufficient to grant the Veteran's claim.  Read together, the three opinions suggest that, although on examination, the Veteran exhibited no left knee symptoms, he occasionally experienced such symptoms, which the examiner believed were related to the right and left foot disabilities.  Certainly the record supports such a finding.  Physicians first diagnosed a left knee disability in 2003.  In 2006, in response to a report of left knee pain, one recommended orthotics, which is typically done to compensate for gait imbalances.  The Veteran had had such imbalances for years due to his severe foot disabilities.    

The Board thus finds that the Veteran's left knee disability is related to his service-connected right and left foot disabilities.  Based on this finding, the Board concludes that a left knee disability is proximately due to or the result of these service-connected disabilities.


ORDER

Service connection for a left knee disability secondary to service-connected status post osteotomies involving the first and second metatarsals, right foot, and associated left foot disability, is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


